Citation Nr: 0904016	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-07 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a separate compensable evaluation for carpal 
tunnel syndrome as a residual of the service-connected 
ganglion cyst of the right wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from January 1952 until 
January 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  

The Board previously considered this appeal in February 2007 
and August 2008.  Significantly, in August 2008, the Board 
granted the issue concerning entitlement to an increased 
initial evaluation for the ganglion cyst of the right wrist 
and remanded a separate but related question of whether a 
separate compensable evaluation for carpal tunnel syndrome 
was warranted.  As the Board granted the claim concerning the 
evaluation of the ganglion cyst, this issue is no longer 
before the Board.  38 C.F.R. § 20.1100(b).  Concerning the 
claim for a separate evaluation for carpal tunnel syndrome, 
the RO/Appeals Management Center (AMC) completed all 
requested development, but continued the denial of benefits 
sought.  As such, this matter is properly returned to the 
Board for appellate consideration.  

In the January 2009 Appellant's Post-Remand Brief, the 
veteran's representative noted symptoms suggesting the 
ganglion cyst of the right wrist may have increased in 
severity.  It is unclear whether or not they intended to file 
a claim for an increased evaluation.  Additionally, the 
record reflects the veteran may have significant degenerative 
joint disease of the right hand which may or may not be 
related to the service-connected ganglion cyst of the right 
wrist.  Therefore the issue of an increased evaluation for 
the ganglion cyst of the right wrist, including the issue of 
whether or not any degenerative joint disease is related to 
the right wrist, is REFERRED to the RO for appropriate 
action.  

The Board has carefully reviewed the evidence of record, and 
regretfully finds that this matter must again be REMANDED.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that further 
development is necessary. Specifically, the Board finds the 
duty to assist has not been satisfied and another VA 
examination is necessary. 

In the present case there are several conflicting yet 
conclusory VA medical opinions addressing whether the veteran 
has a residual disability of carpal tunnel syndrome related 
to the service-connected ganglion cyst.  In the August 2008 
decision, the Board noted that VA examinations dated in May 
2008 and February 2005 concluded with a diagnosis of carpal 
tunnel syndrome.  Significantly, the May 2008 examination 
indicated this carpal tunnel syndrome was likely related to 
the service-connected ganglion cyst.  These prior 
examinations, however, did not provide complete findings from 
which the Board could assess whether or not a separate 
compensable evaluation was warranted.  Accordingly, the Board 
remanded the issue for a full and complete VA examination to 
assess the severity of the disability.

While the veteran was provided a VA examination in October 
2008 in connection with his claim, the Board finds this 
examination is incomplete; and, in fact, the examination 
appears to contain conflicting diagnoses.  This examination 
is incomplete as the examiner failed to perform necessary 
tests to evaluate the median nerve, such as electromyography 
and nerve conduction studies.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999)(holding that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).

Furthermore, while the examiner concluded that there was no 
evidence of carpal tunnel syndrome and that the veteran's 
symptoms of moderate to severe right wrist weakness and pain 
are rather associated with osteoarthritis of the wrist and 
hand, he also found that the veteran had painful neuropathy 
of the right hand.  The Board notes that neuropathy is 
defined as a "functional disturbance or pathological change 
in the peripheral nervous system, sometimes limited to 
noninflammatory lesions as opposed to those of neuritis."  
See Dorland's Illustrated Medical Dictionary 1257 (30th ed. 
2003); see also Ferraro v. Derwinski, 1 Vet. App. 326, 329 
(1991) and Kellar v. Brown, 6 Vet. App. 157, 161 (1994).  
Significantly, one form of neuropathy is entrapment 
neuropathy, which includes carpal tunnel syndrome.  Id.  The 
examiner also failed to explain the significance of the 
veteran's inability to perform a motor function examination 
of the right wrist and the presence of thenar atrophy, 
findings that could be associated with carpal tunnel syndrome 
or other impairment of the nerves in the right upper 
extremity.  In short, the examiner has failed to provide an 
adequate explanation of his opinion as to why there is not a 
nerve disorder (such as carpal tunnel syndrome) in view of 
the findings of neuropathy.  In essence, the Board finds that 
the examiner provided a diagnosis that there was no evidence 
of carpal tunnel syndrome without an adequate explanation or 
rationale for this conclusion.   See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).  While the 
examiner indicates that it is the veteran's right wrist/hand 
osteoarthritis causing the veteran's symptoms and that there 
is no nerve pathology, this conflicts with his concomitant 
finding of neuropathy.

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether or not the veteran has carpal tunnel 
syndrome, whether the previously noted carpal tunnel syndrome 
resolved, or assess the severity of any carpal tunnel 
syndrome that may be present.  Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In sum, the Board finds that a VA examination is necessary to 
elucidate and reconcile the existing medical evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be afforded a 
neurological examination to ascertain the 
nature and etiology of the veteran's 
neuropathy of the right hand.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished, including range of motion, 
electromyography, and appropriate nerve 
conduction studies.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the VA examinations dated in 
February 2005, May 2008 and October 2008, 
and offer an opinion as to the following:

a) The examiner should clarify the 
diagnosis of any existing neurological 
disorder or disorders.  If the examiner 
finds neuropathy in the absence of any 
disorder of the nerves of the hand or 
wrist, a complete explanation shall be 
provided.  

b) The examiner is requested to express an 
opinion as to whether any currently 
diagnosed nerve disorder of the right 
hand, including carpal tunnel syndrome or 
neuropathy, is related to the veteran's 
service-connected ganglion cyst.

c) The examiner should also provide 
appropriate findings and express an 
opinion concerning the severity of any 
diagnosed nerve disorder of the right 
hand.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  The RO/AMC should then take such 
additional development action as it deems 
proper with respect to the claim.  When 
the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence and readjudicated. If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



